Title: To Thomas Jefferson from André Limozin, 30 November 1788
From: Limozin, André
To: Jefferson, Thomas



Most Honored Sir
Havre de Grace 30th November 1788

I had the honor of writing to your Excellency the 16th instant, since which I have been deprived of the advantage to hear from you. I am informed by the Gazette of the 28th. instant, that a bounty  is granted by our Government on Wheat and Flour imported in france from the Ports of the United States of America. I take the freedom to trouble your Excellency to know what sort Bounty is granted, and if your Excellency hath already sent advices thereof to America. I have the honor to be with the highest regard Your Excellency’s most abedient & very Humble Servant

Andw. Limozin

